Citation Nr: 0323550	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-01 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for residuals of retained metal fragment, left side of neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  This appeal arises from a July 2001 rating decision of 
the Department of Veterans Affairs (VA), Houston, Texas, 
regional office (RO).  

In March 2003, the veteran provided testimony at a hearing 
before the undersigned in Houston, Texas.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected residuals of retained 
metal fragment, left side of neck, have not resulted in any 
objective disability during the period from June 1997 to 
date; the resulting injury has been described as superficial, 
and there is no showing of objective pathology attributable 
to the service connected disability.


CONCLUSION OF LAW

The criteria for a compensable initial disability evaluation 
for residuals of retained metal fragment, left side of neck, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 7800, 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified in the January 2002 
statement of the case (SOC) of the criteria for an increased 
evaluation.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the veteran has been adequately informed as to the type 
of evidence that would help substantiate his claim.  At the 
March 2003 hearing, the undersigned informed the veteran of 
the type of evidence necessary to substantiate his claim, and 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was provided 
with a VA examination in June 2002, and VA treatment records 
have been obtained.  The veteran has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran reported that he sustained an injury when a piece 
of aluminum entered the left side of his neck while he was 
repairing a vehicle in Vietnam in 1969.  An X-ray report 
dated in November 1984 noted a small metallic foreign body 
about eight millimeters in diameter in the soft tissue at the 
base of the neck on the left side.  The Board granted service 
connection for residuals of retained metallic fragment, left 
neck, in a June 2001 decision.  In a July 2001 rating 
decision, the RO assigned a noncompensable evaluation from 
June 1997.  The veteran disagreed with the initial 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service connected disability has been rated 
under Diagnostic Code 7800, which pertains to disfiguring 
scars of the head, face, or neck.  During the pendency of 
this appeal, the diagnostic criteria that pertain to scars 
were revised, effective as of August 30, 2002.  67 Fed. Reg. 
49590-19599 (July 31, 2002).  With regard to the particular 
case, however, the revisions were not substantive, and VA's 
failure to apprise the veteran of the new criteria is not 
prejudicial to his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the criteria that were in effect prior to August 30, 
2002, a disfiguring scar of the head, face or neck warrants a 
10 percent rating when that scar is either moderate in 
severity, or disfiguring; a noncompensable evaluation is 
warranted when that scar is slight.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, in effect prior to August 30, 2002.  
Under the revised criteria, a 10 percent rating is 
appropriate for one characteristic of disfigurement (that is, 
the scar is disfiguring); a scar that is not disfiguring 
(that is, the equivalent of slight) is considered to be 
noncompensable.  38 C.F.R. § 4.118, Diagnostic Code 7800, in 
effect as of August 30, 2002; see 38 C.F.R. § 4.31 (2002), 
whereby a zero (noncompensable) evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  As noted above, the differences between the diagnostic 
criteria that were in effect prior to August 30, 2002, and 
that were in effect as of that date, are not substantive with 
regard to the assignment of a 10 percent rating.

In June 1997, the veteran was seen with complaints of pain in 
the back of the head, the neck, and the left shoulder and 
arm.  The left side of the neck was noted to be mildly tender 
to palpation.  Range of motion was okay.  

An August 1997 X-ray of the cervical spine noted degenerative 
joint disease, narrowing of C5-6, and a metal fragment in the 
soft tissue on the left.  

In November 1997, the veteran reported neck stiffness.  CT 
scan at that time noted possible left palantine tonsil 
thickening; multiple small to borderline enlarged lymph 
nodes, especially in the sublingual region; and degenerative 
disease of the cervical spine.  There was tenderness to the 
left side of the neck with application of pressure.

A February 1998 magnetic imaging study showed moderate 
spondylosis and degenerative disc disease with central 
protrusions causing severe central spinal stenosis and cord 
compression at C4-5 and C5-6.

A May 1998 clinical record noted that the veteran had 
cervical stenosis but did not want surgery at that time.

The veteran underwent a cervical laminectomy in March 1999 
for stenosis and left C5 radiculopathy.  

A VA examination was conducted in June 2002.  The veteran did 
not initially mention the metallic fragment in his neck.  
When asked about it, he reported some intermittent mild local 
discomfort but no other specific complaints related to the 
shrapnel injury.  The veteran complained of neck discomfort 
associated with bilateral rotation of the neck.  He also 
reported diminished range of motion as well as numbness, 
tingling, and discomfort to the left arm.  On examination, 
there was normal range of motion in flexion and extension of 
the neck, with some limitation of right and left side 
rotation.  The C6 nerve distribution on the left demonstrated 
decreased sensation.  The impression was left cervical 
radiculopathy, status post surgery with recurrent symptoms; 
history of shrapnel fragment wound, left anterior neck.  The 
examiner stated:

In my opinion the metal fragment wound to 
the left anterior neck was superficial 
and the affects were local and based upon 
reasonable medical probability, I find no 
evidence to suggest that there is a 
causal relationship between the metal 
fragment injury to the superficial 
subcutaneous tissues in the left neck and 
to the veteran's subsequent development 
of aggressive cervical spondylosis and 
the subsequent left arm radiculopathy.

An October 2002 neurosurgery consultation note described 
canal stenosis at C3-4, and C6-7, with normal lordosis.  
Additional laminectomies were suggested in order to alleviate 
the veteran's reported neck pain.

In the instant case, the medical evidence does not 
demonstrate that the veteran has any current disability as a 
result of the residuals of retained metal fragment in the 
neck.  No scar has been identified, and resulting injury to 
the subcutaneous tissue of the neck has been described as 
superficial.  The fragment has been noted on X-ray films, 
however no loss of motion or pain has been attributed to the 
service connected disability.  The veteran's neck pain, which 
radiates into his left arm, has been attributed to his 
significant nonservice-connected cervical spine pathology; 
this required a laminectomy in 1999, and may again 
necessitate further surgical intervention.  The VA examiner 
in June 2002 specifically concluded that the service 
connected "superficial" fragment residuals played no role 
in the veteran's development of cervical spondylosis and left 
arm radiculopathy.  

It must be reiterated that a compensable evaluation requires 
some manner of disfigurement, under either the old or revised 
diagnostic criteria.  In the absence of any such 
disfigurement, a compensable evaluation cannot be assigned.  
Diagnostic Code 7804 also provides that a superficial scar 
may be rated at 10 percent when painful on examination; 
however, in the instant case, while the veteran has indicated 
that the alleged scar was tender, there was nothing in the 
way of objective evidence to support this complaint, and in 
fact no scar has been objectively identified.

In brief, the preponderance of the evidence does not 
demonstrate that a compensable rating can be assigned for the 
veteran's residuals of retained metallic fragment, left side 
of neck, at any time since June 1997.  See Fenderson, supra.  
In the absence of objective findings of current disability 
attributable to the service connected fragment residuals, the 
veteran's claim must fail.


ORDER

The appeal is denied.


	                        
____________________________________________
	MICHAEL SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

